Citation Nr: 0217484	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-13 288	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from June 1973 to June 1976.  
Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

In a March 2000 rating decision, the RO characterized the 
issue on appeal as whether new and material evidence had 
been submitted to reopen a previously denied claim of 
entitlement to service connection for PTSD.  Subsequently, 
in a VA Form 8 (Certification of Appeal), the RO certified 
for appeal the same issue.  Despite the RO's actions in this 
regard, the Board has recharacterized the issue on appeal as 
is shown on the title page of this decision.  While the RO 
correctly found that it had previously denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, including PTSD, in August 1994, it did not 
acknowledge that the veteran properly perfected an appeal of 
that decision.  Specifically, the veteran initiated an 
appeal of the RO's August 1994 decision in a notice of 
disagreement received in November 1994, and later that 
month, the RO issued a statement of the case.  Thereafter, 
in January 1995, the veteran testified in support of her 
claim at a hearing held at the RO.  The written transcript 
of this hearing may be construed as a substantive appeal.  
Inasmuch as the veteran's claim has been pending since the 
RO initially denied it in August 1994, the veteran need not 
submit new and material evidence to reopen that claim.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in June 2000, the veteran indicated that she wished 
to present testimony at a hearing held at a local VA office 
before the Board.  The RO acknowledged the veteran's hearing 
request in a letter dated June 2000, but in a written 
statement received in July 2000, the veteran withdrew this 
request.  Subsequently, in a written statement received in 
August 2000, the veteran again requested a hearing before 
the Board.  In a letter dated February 2001, the RO 
acknowledged the veteran's hearing request and informed her 
of the date of the scheduled hearing, but on that date, the 
veteran did not appear.  The next month, in March 2001, the 
veteran submitted a statement indicating that she had failed 
to appear because she could not afford transportation to the 
scheduled hearing.  She then motioned for a videoconference 
hearing at the VA Medical Center in Iron Mountain, Michigan.  
In a letter dated May 2001, the Board denied the veteran's 
motion on the basis that the facility the veteran identified 
did not have the equipment available to conduct such a 
hearing.  In light of the fact that the veteran did not 
attend the scheduled hearing and her request for an 
alternative type of hearing could not be satisfied, the 
Board deems this case ready for appellate review.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  The veteran has been diagnosed with multiple psychiatric 
disorders, including PTSD.

3.  The veteran did not engage in combat.

4.  The veteran's psychiatric symptoms, including those 
attributed to PTSD, have been linked to a verified in-
service stressor. 

5.  The veteran's psychiatric disorder, including PTSD, is 
related to her period of active service.



CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.304(f), 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is 
entitled to service connection for an acquired psychiatric 
disorder, including PTSD.  In a rating decision dated August 
1994, the RO denied the veteran this benefit, and 
thereafter, the veteran appealed the RO's decision.  

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to 
submit a well-grounded claim and enhances VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  VA has indicated 
that, with the exception of the amended provisions of 
38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
January 2001, the RO informed the veteran of the change in 
the law and indicated that it had developed and reconsidered 
her claim pursuant to that law.  As explained in greater 
detail below, a review of the record reflects that the RO 
indeed undertook all development necessary to comply with 
the notification and assistance requirements of the VCAA.  
Thereafter, the RO considered the veteran's claim based on 
all of the evidence of record.  Specifically, the RO found 
the veteran's PTSD claim to be well grounded and denied it 
on its merits.  The RO's decision is thus consistent with 
the VCAA, which eliminates the need for a claimant to submit 
a well-grounded claim and requires an adjudicator to proceed 
directly to an adjudication of the merits of a service 
connection claim (provided the adjudicator finds that VA has 
fulfilled its duties to assist and notify).  In any event, 
given the Board's favorable disposition in this case, the 
veteran is not prejudiced by a lack of further development.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate her claim and explained 
to her who was responsible for obtaining such information.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  For instance, after 
the veteran filed her claim for service connection for PTSD, 
the RO, in a letter dated May 1994, asked the veteran for 
assistance in obtaining evidence in support of her claim.  
The RO requested the veteran to describe each stressor 
incident that occurred, her role in that incident, the date 
and location of each incident, and the unit to which she was 
assigned when the incident occurred.  The RO also requested 
the veteran to identify any individual who died during these 
incidents.  As well, the RO asked the veteran to identify 
the dates and places of VA and private psychiatric treatment 
and indicated that, if she wished, she could submit records 
of this treatment in support of her claim.  The RO explained 
that, if the veteran preferred, the RO could secure these 
records provided the veteran returned the enclosed forms 
authorizing the release of such records.  

In addition, after the veteran indicated that she was 
claiming PTSD secondary to 
in-service assaults, the RO, in letters dated July 1996 and 
December 1997, requested the veteran to identify the dates 
and places of the assaults and the names of any individuals 
who knew the assaults occurred, indicate whether an 
investigation of the assaults were conducted, and send the 
RO medical reports from any private physician who treated 
the veteran for conditions that were related to the 
assaults.  The RO also requested the veteran to submit 
written statements from individuals who could verify the 
assaults and opinions from physicians relating the veteran's 
PTSD to the veteran's period of active  service.  The RO 
explained that there were alternative sources that might 
provide evidence in support of the veteran's claim, 
including reports from crisis intervention centers, 
statements from family members, roommates, service members 
or clergy, copies of personal diaries or journal, and 
documentation of changes in work performance.

Finally, in rating and Hearing Officer decisions dated 
August 1994, January 1995, September 1998 and March 2000, 
letters notifying the veteran of those decisions, statements 
of the case issued in November 1994 and June 2000, and a 
supplemental statement of the case issued in January 1995, 
the RO informed the veteran of the reasons for which her 
claim had been denied and of the evidence still needed to 
substantiate her claim, notified her of all regulations 
pertinent to her claim, including those involving VA's 
duties to notify and assist, and provided her an opportunity 
to submit additional evidence and to present additional 
argument, including in the form of hearing testimony, in 
support of her claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to her claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to her claim, including VA 
outpatient treatment records and hospitalization reports.  
Since then, the veteran has not identified any outstanding 
evidence that still needs to be secured.  In addition, the 
RO afforded the veteran a PTSD examination, during which an 
examiner addressed the etiology of the veteran's psychiatric 
complaints.

Given that VA notified the veteran of the evidence needed to 
substantiate her claim, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim, the Board must now decide the 
merits of the veteran's claim.

The veteran seeks service connection for an acquired 
psychiatric disorder, including PTSD.  In written statements 
submitted while this appeal was pending, and during a 
hearing held at the RO in January 1995, VA treatment 
rendered from 1994 to 1998, and a VA examination conducted 
in June 1998, the veteran indicated that she developed 
psychiatric problems as a result of multiple stressors 
experienced during active service.  These stressors include: 
(1) learning of a friend's murder and mutilation; (2) 
becoming involved with individuals using street drugs; (3) 
causing unrest in her office after dating two black men, 
both of whom competed for the veteran's attention and one of 
whom sexually harassed, held at knifepoint and raped the 
veteran; (4) marrying a man who passed a nude photo of her 
around the ship on which he was stationed; (5) learning that 
someone had shot through the walls of an ex-boyfriend's 
house; (6) living next door to an apartment, in which a 
husband shot his spouse; (7) witnessing a revolver on a 
neighbor's table; (8) surviving a beating and attempted 
drowning by a sailor she was dating; and (9) marrying a man 
whose family had been murdered by individuals involved in 
the Mafia.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  Service connection may be 
presumed if it is shown that the veteran served continuously 
for 90 days or more during a period of war or during 
peacetime after December 31, 1946, and psychoses became 
manifest to a degree of 10 percent within one year from the 
date of discharge and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2002).

To establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2002).  

In all cases involving VA benefits, VA shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2002).

In this case, VA and private treatment records establish 
that the veteran currently has a psychiatric disorder that 
has been variously diagnosed.  These records satisfy the 
first element of a PTSD claim under the criteria of 38 
C.F.R. § 3.304(f), because they also establish that the 
veteran has been diagnosed on at least one occasion as 
having PTSD.  This first occurred in April 1998, when a VA 
clinical psychologist evaluated the veteran on an outpatient 
basis.  Subsequently, during a June 1998 a VA PTSD 
examination, another VA psychologist confirmed a diagnosis 
of PTSD. 

The April 1998 VA outpatient treatment record and June 1998 
VA examination report satisfy the second element of a PTSD 
claim under 38 C.F.R. § 3.304(f), because they link the 
veteran's PTSD to a stressful incident she reportedly 
experienced during service, that is, sexual assault/trauma 
by a co-worker/ex-boyfriend.  Additional VA treatment 
records in the claims file link the veteran's other 
psychiatric and substance abuse disorders to the same 
stressful incident.

Having submitted a diagnosis of a psychiatric disorder, 
including PTSD, that is linked to a claimed in-service 
stressor, the Board must now determine whether the record 
contains credible supporting evidence that the claimed in-
service stressor actually occurred.  

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental 
or corroborative evidence is necessary.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  In 
determining whether the veteran participated in combat, the 
veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with 
the enemy necessarily must be made on a case-by-case basis, 
and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that the veteran did 
not engage in combat; such absence may properly be 
considered "negative evidence" even though it does not 
affirmatively show that the veteran did not engage in 
combat.  Id.  

In this case, the veteran is not claiming that she developed 
PTSD or any other psychiatric disorder because she engaged 
in combat.  Rather, she is claiming, in part, that she 
developed a psychiatric disorder, including PTSD, as a 
result of an in-service sexual assault.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the 
BVA of its obligations to assess the credibility and 
probative value of the other evidence."  In the three 
previously noted cases, the Court cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has 
now been revised as to "Evidence of Stressors in Service" to 
read, in part, ... "[C]orroborating evidence of a stressor 
is not restricted to service records, but may be obtained 
from other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence " means 
that the "appellant's testimony, by itself, cannot... 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).

The type of evidence that may be considered relevant in 
corroborating the occurrence of a stressor in a claim for 
service connection for PTSD resulting from personal assault 
includes: records from law enforcement agencies, rape crisis 
centers, mental health counseling centers, hospitals or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; statements from family members, 
roommates, fellow service members or clergy; and documents 
showing behavior changes.  38 C.F.R. § 3.304(f)(3) (2002). 

The veteran has submitted such evidence in this case.  This 
evidence includes an undated handwritten statement from a 
fellow serviceperson, who served with the veteran from 1973 
to 1976, and a November 1999 letter from a private clinical 
therapist, who began treating the veteran for psychiatric 
complaints in 1993.  The statement of the fellow 
serviceperson confirms that one of the veteran's co-
workers/ex-boyfriends attacked the veteran and often 
followed her around in an effort to resume their 
relationship.  The statement of the therapist indicates that 
the veteran truthfully reported that she was raped in 
service and links the veteran's depression and substance 
abuse to that rape.

Clearly, the veteran's psychiatric symptoms, including those 
attributed to PTSD, have been linked to a verified in-
service stressor.  The Board thus finds that the veteran's 
psychiatric disorder, including PTSD, is related to her 
period of active service.  Based on this finding, the Board 
concludes that the veteran's psychiatric disorder, including 
PTSD, was incurred in active service.  The veteran's claim 
must therefore be granted.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

